 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   AMERICAN FIREGLASS,                                 Case No.: 15-CV-2866 JLS (BGS)
12                                      Plaintiff,
                                                         ORDER DENYING DEFENDANT’S
13   v.                                                  MOTION FOR
                                                         RECONSIDERATION
14   MODERUSTIC INC.,
15                                    Defendant.         (ECF No. 148)
16
17         Presently before the Court is Defendant Moderustic Inc.’s Motion for
18   Reconsideration (“Mot.,” ECF No. 148), asking the Court to reconsider its Order (ECF No.
19   145) granting Summary Judgment in favor of Plaintiff American Fireglass. Also before
20   the Court is Plaintiff’s Response in Opposition to (“Opp’n,” ECF No. 160) the Motion.
21         Federal Rule of Civil Procedure 59(e) permits a party to request a court to alter or
22   amend its judgment. “A district court may grant a Rule 59(e) motion if it ‘is presented
23   with newly discovered evidence, committed clear error, or if there is an intervening change
24   in the controlling law.’” Wood v. Ryan, 759 F.3d 1117, 1121 (9th Cir. 2014) (internal
25   quotation marks omitted) (quoting McDowell v. Calderon, 197 F.3d 1253, 1255 (9th Cir.
26   1999) (en banc)) (emphasis in original). Reconsideration is an “extraordinary remedy, to
27   be used sparingly in the interests of finality and conservation of judicial resources.” Kona
28   Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000). Ultimately, whether

                                                     1
                                                                               15-CV-2866 JLS (BGS)
 1   to grant or deny a motion for reconsideration is in the “sound discretion” of the district
 2   court. Navajo Nation v. Norris, 331 F.3d 1041, 1046 (9th Cir. 2003) (citing Kona Enters.,
 3   229 F.3d at 883).
 4         Here, Defendant has not presented any newly discovered facts or intervening
 5   changes in the controlling law. See generally Mot. Instead, Defendant argues that the
 6   Court committed clear error in granting Plaintiff’s Motion for Summary Judgment. Id.
 7   Defendant contends that “[t]he Court erred as a matter of law by misapplying summary
 8   judgment standards, prior art analysis and failing to consider key evidence showing
 9   material facts in dispute as to obviousness and commercial success.” Mot. at 2. In making
10   its arguments, however, Defendant raises the “same arguments, facts and case law” that
11   this Court already considered, which is insufficient grounds to grant reconsideration. See
12   Wargnier v. National City Mortg. Inc., No. 09cv2721–GPC–BGS, 2013 WL 3810592, at
13   *2 (S.D. Cal. July 22, 2013) (denying motion for reconsideration where the motion
14   reflected the same arguments, facts, and case law that were previously considered and ruled
15   upon by the court). After considering Defendant’s Motion, the Court finds no clear error
16   in the initial decision and therefore DENIES the Motion for Reconsideration.             See
17   ArchitectureArt LLC v. City of San Diego, No. 15-CV-01592-BAS-NLS, 2017 WL
18   1346899, at *1 (S.D. Cal. Apr. 4, 2017) (denying motion for reconsideration where movant
19   rehashed the same arguments made in its motion for summary judgment).
20         In its Opposition, Plaintiff requests the Court impose sanctions under Federal Rule
21   of Civil Procedure 11(b) because, among other things, Defendant allegedly makes false
22   statements of fact. Opp’n at 5–6. Plaintiff did not make this request in accordance with
23   Rule 11(c)(2) and, in any event, the Court does not find sanctions warranted in this case.
24   Plaintiff’s request for sanctions is therefore DENIED.
25         IT IS SO ORDERED.
26   Dated: October 4, 2019
27
28

                                                  2
                                                                              15-CV-2866 JLS (BGS)
